Citation Nr: 0908513	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 03-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches due to head trauma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. In December 2004, the Veteran and his son appeared 
before the undersigned Veterans Law Judge. A transcript is of 
record.

In March 2005, the Board issued a decision denying the 
benefits sought on appeal. The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in April 2006, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's March 2005 decision. The 
case was subsequently returned to the Board for appellate 
review.

In February 2007 and July 2008, the Board again remanded the 
case for further evidentiary development.


FINDING OF FACT

The Veteran's service-connected migraine headaches due to 
head trauma are manifested by daily headaches that are 
occasionally prostrating with no evidence of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected migraine headaches due to head trauma 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic Codes 8045, 8100, 
9304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for migraine headaches due to head trauma. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and multiple VA examination reports. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence [he] 
should submit to substantiate [his] claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's headache disability has been rated as 30 
percent disabling for the entire appeal period under 
Diagnostic Codes 8045-8100. Diagnostic Code 8045 provides 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8911). Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304. This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

Diagnostic Code 8100 is the code for migraines. However, as 
here, headaches of other etiology may be rated under this 
code, as they are analogous to migraines. Under Diagnostic 
Code 8100, a 10 percent evaluation for migraine headaches 
requires characteristic prostrating attacks averaging one in 
two months over the last several months. A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

Under the law, only those factors as enumerated in the rating 
criteria are to be applied in the consideration of schedular 
ratings. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). Thus, 
because 38 C.F.R. §  4.124a would mandate the assignment of a 
50 percent rating under Diagnostic Code 8100 as the only 
available diagnostic rating code that would avail the Veteran 
of a higher rating, the Board must focus its consideration 
upon this provision - i.e., whether the Veteran's headache 
symptoms approximate findings indicating a severity of "very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).

While the Veteran is shown to experience prostrating attacks,  
the evidence does not approximate findings indicating that 
such symptoms are "completely prostrating" nor "productive 
of severe economic inadaptability." On this basis, a rating 
higher than 30 percent will be denied. Both the medical and 
lay evidence, including that reported by the Veteran, clearly 
shows that the disorder which produces the Veteran's economic 
inadaptability is his back disorder. 

The relevant, competent evidence of record includes 1999 
private medical records which show that the Veteran was 
diagnosed with "headaches", "severe headaches" and 
"analgesic rebound headaches."

A July 2002 VA examination report shows that the Veteran 
reported consistent, daily headaches with severely disabling 
pain. He reported that he did not work and that he had quit 
working in 1983 due to back pain. He reported that his 
headaches were sometimes associated with nausea and 
photophobia. The diagnosis was chronic headaches.

A July 2007 VA examination report shows that the Veteran 
reported continuous headaches with occasional vomiting. The 
Veteran again reported having to quit work because of his 
back. The diagnosis was tension headaches.

A September 2007 statement from the Veteran's son noted that 
the Veteran had "constant" headaches.

Pursuant to the Board's February 2007 remand, the Veteran 
underwent a VA neurological examination in November 2008, 
accompanied by a review of the claims folder. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

The Veteran's subjective report included "almost daily" 
headaches which were occasionally aggravated by bright lights 
and nausea but no vomiting. He reported that the headaches 
were "occasionally prostrating" but that he was able to 
function sometimes when having a headache. He denied a 
history of aura or visual or auditory symptoms. 

The examiner summarized by stating that the Veteran reported 
weekly headaches in the previous 12 months that were "not 
prostrating" as "ordinary activity is possible." The 
diagnosis was headaches. The examiner noted that the 
headaches exhibited several characteristics of migraines such 
as nausea and photophobia. The examiner stated that the more 
intense episodes were prostrating for a few hours but that in 
between the attacks the headaches presented no problems.

In a January 2009 letter, the Veteran's representative argued 
that the November 2008 VA medical examination report is 
unclear on the "crucial point" of the frequency of the 
Veteran's prostrating attacks. The Veteran's representative 
pointed out the inconsistency between the Veteran's 
subjective statement that the headaches were "occasionally 
prostrating" but the Veteran was "able to function 
sometime" and the subsequent description by the examiner of 
the Veteran's headaches as "attacks are not prostrating; 
ordinary activity is possible."

As the Veteran's headaches disability is currently rated as 
30 percent disabling, the presence of prostrating headaches 
is established. However, in order to warrant a 50 percent 
disability rating, the Veteran's headache disability would 
need to be manifested by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, as noted above. 

Such economic inadaptability is not shown. The Veteran has 
long reported, and the evidence does not contradict, that he 
left employment because of a back disability. As to what 
effect the Veteran's headaches have upon his economic 
adaptability, even he describes his headaches as only 
occasionally prostrating. 

The rating code clearly indicates that the severity of this 
disorder, as it is to be evaluated under the applicable 
diagnostic code, must be assessed upon its impact upon the 
veteran's employability, and here its impact is minimal.  
See, e.g., Voerth v. West, 13 Vet. App. 117 (1999) ((Holding 
that (1) where veteran testified that his cyst, when 
inflamed, did not have an impact upon his employment, and; 
(2) where veteran stated that his worsened condition would 
"only last a day or two," the Board was not required to 
schedule a rating examination for the period the cyst was 
inflamed, because "a person who experiences a worsened 
condition for a few days out of a year simply is less 
impaired than someone who suffers from the worsened condition 
for weeks or months.")).  Cf. Ardison v. Brown, 6 Vet. App. 
405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).

The examiner's conclusion as reported above (i.e., that 
"ordinary activity is possible") must be read in the 
context of the entirety of the report. The Board observes in 
this regard that in his report of the Veteran's "Problems, 
Diagnoses,. and Functional Effects," the examiner noted the 
"condition is not disabling but the more intense episodes 
are prostrating for a few hours. In between attacks this 
condition presents no physical limitations." See page 9, VA 
examination report.


In light of these facts, the Board finds that the current 
symptoms of the Veteran's service-connected headaches 
disability do not more closely approximate the criteria for a 
50 percent disability rating. It follows that a disability 
rating in excess of 50 percent is not warranted for the 
Veteran's headache disability. In making these 
determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An initial disability rating in excess of 30 percent for 
migraine headaches due to head trauma is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


